Weston J.
delivered tlie opinion of the Court.
It appears that in February, 1817, John Carlton the second, conveyed a certain farm to the defendant. The object of the parties was, to secure to the defendant a debt of about one hundred and fifty dollars, due to him from Carlton. That the latter might have the benefit of what the farm might be worth more than sufficient to pay the debt, the defendant gave to Carlton, sometime after the conveyance, a writing, which was not recorded, and which does not appear to have been under seal, wherein he undertook to reconvey said farm to him, upon payment of what was due to himself. Afterwards, in May 1819, the plaintiff, having an execution against Carlton, seized and sold upon the same an equity of redemption; which it was assumed Carlton had in the farm. From the small sum of twenty five dollars, for which this interest was sold, it may fairly be presumed that strong- doubts were entertained whether there did then remain to Carlton any interest in the farm, which could be sustained at law, as an equity of redemption. And in point of fact and of law, Carlton had no such interest in the farm ; but his right and remedy rested in action only against the defendant; after payment to him of his debt, in virtue of the writing by him given to Carlton. But the defendant manifested a willingness, as in good faith he was bound to do, to give to Carlton, or to his creditor the plaintiff, every reasonable facility, whereby they might avail themselves of the property, after his own claim upon it had been satisfied. Accordingly an arrangement was made between the parties, satisfactory to all concerned. The plaintiff thereupon abandoned his claim under the seizure of the supposed equity of redemption, which he could not enforce, and received from the defendant a bond, having a legal and binding efficacy, by which, first paying to the defendant his debt, he became assured, upon certain terms and conditions, of the payment also of his own, if the farm was of sufficient value, as the plaintiff now insists that it was. The defendant it appears held himself in readiness to fulfil the condition of his bond to the plaintiff, and eighteen months after its execution called upon him to pay the debt due to himself, and to close the business. But the plaintiff neglected so to do ; nor did he at any time, while the *404defendant 'held the land, offer to perform the stipulations on his part, and thus entitle himself to the fulfilment of the conditions, inserted for his benefit. ’ This it is said however is owing to the neglect of the defendant, to demand of the plaintiff payment of the debt due to him, after six months and within a year ; but if the defendant did not, within the period limited, make the demand, yet the plaintiff was at liberty to tender the money. And it is frankly admitted by his counsel that his remedy upon the bond is gone.
The defendant’s contract with the plaintiff, being proved by an instrument under seal, it would seem that upon legal principles, that instrument alone ought to constitute the measure of his liability. All prior conversation and stipulations were merged in the subsequent written contract. And it would be a violation of a well settled rule of the law of evidence, to suffer the written contract, especially if under seal, to be enlarged, varied, or explained by parol testimony.
But it is contended that, by reason of the bonds executed by the defendant, operating in the nature of a declaration of trust, the defendant thereafterwards held the land in trust for the plaintiff, to the amount of his debt. It is possible that, while the benefit of the bond remained to the plaintiff, according to its conditions, the land might have been held charged with the fulfilment of these conditions, in the hands of the defendant, or of any other person, to whom it might be conveyed, with a knowledge of the trust. Upon this point however we give no opinion ; because we are satisfied that if these instruments do amount to a declaration of trust, the measure and extent of such trust is to be gathered from the papers alone ; unaffected by any parol testimony. Now the defendant no where stipulates to hold the land in trust for the plaintiff; or to perform any other duty to him; unless his debt should first be paid by the plaintiff or by Carlton ; or unless Carlton should pay him that debt, and also the debt due to the plaintiff. Neither of these was done ; although the defendant requested the plaintiff to pay him, after the time limited, and thus put himself in a condition to avail himself of whatever the farm might be worth, beyond the defendant’s claim.
*405In the case of Appleton v. Crowninshield, cited for the plaintiff, it was decided by two judges against one, that although the plaintiff’s remedy on his bottomry bond was gone; yet that, under the peculiar circumstances of that case, money afterwards received by the defendant was deemed to have been received in part to the plaintiff’s use; inasmuch as the defendant’s claim to a portion of that money originated from funds, furnished by the plaintiff. Admitting that the defendant in this case has received more than sufficient to pay his debt, which is denied, and has been disproved, if the testimoney was competent, it was not derived from property furnished by the plaintiff, but by John Carlton; and whatever may be his liability to the latter, we perceive no evidence of any engagement on the part of the defendant to hold the surplus for the plaintiff’s benefit; nor are we satisfied that any such obligation rested upon him by implication of law. Entertaining this view of the questions presented, it becomes unnecessary to decide how far the testimony objected to, was or was not competent.
The nonsuit is confirmed; and the defendant is allowed his costs.
Note. In the revision of the statutes in the year 1821, there was no re-enactment of the third section of the St at. 1783, ch. 37, directing the mode of transferring real estates, &c. by which all declarations of trusts, created by act of the parties, were required to be in writing ; so that on this subject there is not any statutory provision in Maine, unless the statute of Massachusetts be regarded sr, yet in force.